Citation Nr: 1610181	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder to include Well's Syndrome and chronic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He has service in the Republic of Vietnam from May 1966 to May 1967 where his awards and decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs' (VA) Cleveland, Ohio Regional Office (RO).  The Board re-opened the matter based on new and material evidence found by Board decision dated February 2012.

In February 2012, the Board also remanded the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) for issuance of a statement of the case pursuant.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In April 2012, the RO issued a statement of the case increasing the evaluation for the Veteran's PTSD from noncompensable to 70 percent.  The record does not show that the Veteran perfected a timely appeal of the evaluation assigned.  Accordingly, that issue is not current before the Board. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is in favor of finding that the Veteran has skin disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a skin disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease, including arthritis, was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease, including arthritis, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In addition, 38 U.S.C.A. § 1154 (b) (West 2015) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Facts and Analysis

The Veteran's Service Treatment Records (STRs) contain no record of a skin disorder.  During his April 1965 service entrance examination, and during his August 1967 service separation examination, he responded in the negative, when asked if he then had, or had ever had, skin diseases.  Moreover, during the actual examinations, his skin and lymphatic systems were found to be normal.

However, the record reflects that the Veteran complained of a skin disorder within one year of separation from service.  In his original claim for service connection for a skin disorder, the Veteran reported a generalized body rash which had started two weeks prior to his separation from service.  During VA treatment in October 1967, the Veteran reported a 6 week history of a generalized body rash which had started on his arms.  During his January 1968 VA examination it was noted that during the previous 3 to 4 months, the Veteran had been seen from time to time for folliculitis.  On examination, he had some hyperpigmented spots where that disorder had healed.   However, a skin disorder was not noted upon examination, and service connection for a skin disorder was ultimately denied.

In November 2004, the Veteran's private physician, M.A.B., M.D. stated that the Veteran was diagnosed with Well's syndrome, with etiology unclear.  Dr. M.A.B. stated that the condition can be exacerbated by previous skin infection or insect bite reaction, and may be associated with underlying lymphoproliferative disorder.  The Veteran has stated that he received various insect bites in Vietnam and at one point his legs were covered in leeches.  Dr. M.A.B. noted that the Veteran was taking antidepressant Zoloft and stated that the drug can be linked to skin rashes.

The Veteran's May 2010 VA treatment records note the diagnosis of chronic dermatitis.

The Veteran appeared for a VA examination in April 2014.  The examiner concluded that it was less likely as not that the Veteran's skin condition is related to his service.  The examiner found no evidence of a skin disorder to include chronic dermatitis or Well's syndrome.  The Veteran was encouraged to take pictures of episodic skin flare-ups.

The Veteran contends that his skin disorder was first manifested shortly before his separation from service and that he has had an ongoing skin disorder since that time.  He states that the skin disorder has always manifested as red blisters, from separation from service to present.  

Upon review of the evidence, the Board finds the evidence at least in equipoise as to if the Veteran suffers from a skin disorder which can be linked to service.

The record contains a diagnosis of chronic, identifiable skin disorder, specifically chronic dermatitis and Well's syndrome.  To the extent that VA examiners found no skin disorder to diagnose, the Board notes that skin disorders are often are cyclical in manifestation and subject to remission and recurrence, and their lack of presence upon examination not during a flare-up does not speak to their validity as a disability.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).
 
In regard to nexus, the Veteran's lay statements establish a complaint of a skin disorder within a year of separation from service.  Since then, the Veteran has stated that he has consistently suffered from continuing symptomatology of a skin rash.  The Board notes that 38 U.S.C.A. § 1154 (b), as described above, provides that a combat veteran's lay statements be accepted as sufficient proof if consistent with the circumstances, conditions, or hardships of such service.  Further, in regard to the Veteran's lay statements, the Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing a skin rash, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In light of the physically observable nature of skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  As such, the Board gives great weight to the Veteran's lay statements in this case.

In November 2004, the Veteran's private physician, M.A.B., M.D. stated that the Veteran was diagnosed with Well's syndrome, with etiology unclear.  Dr. M.A.B. stated that the condition can be exacerbated by previous skin infection or insect bite reaction, and may be associated with underlying lymphoproliferative disorder.  The Veteran has complained of a skin disorder immediately after service, which could have been a skin infection, and he has stated that he received various insect bites in Vietnam and at one point his legs were covered in leeches; again, the Veteran's statements are given great weight, especially as a combat veteran.  

Dr. M.A.B. also noted that the Veteran was taking antidepressant Zoloft and stated that the drug can be linked to skin rashes.  The Veteran is service-connected for PTSD, and service connection may be granted for a disability caused or aggravated by a service-connected disability, to include medications used to treat the service-connected disability.  Dr. M.A.B. in his opinion raises the possibility that medication used to treat the Veteran's PTSD aggravated his skin condition.  While it is unclear if the aggravation was permanent, the Board still considers this fact and while it does not establish service connection on its own, it lends support to the Board's decision to grant.

In sum, the Board concludes that the preponderance of the evidence of record is for the Veteran's claim for service connection for a skin disability, weighing most heavily the Veteran's statements and Dr. M.A.B.'s medical opinion.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is applicable, as there is approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a skin disorder to include Well's Syndrome and chronic dermatitis is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


